DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.

Response to Arguments
Applicant's arguments filed with respect to the double patenting have been fully considered but they are not persuasive. Applicant’s amendment has introduced new grounds of rejection under double patenting.  Please see below.  Examiner reminds Applicant that filing of a terminal disclaimer would address the issue of non-statutory double patenting.  Such would obviate future double patenting rejections unless Applicant amends to necessitate a statutory double patenting rejection.    
Applicant’s arguments, filed with respect to the previously set forth drawing objections, have been fully considered but they are not persuasive in view of the Amendment.  Accordingly, the previously set forth drawing objections have been repeated below, amended as appropriate to the amendment.  Please see below.  Applicant points to item #13 to support connecting frame and item #811 to support contact frame in the “Replacement Sheet” (perhaps erroneous filed as “Replacement Sheet” and intended as “Annotated Sheet” or in the Remarks).  The specification states “The side air gap can be provided to the side frame 13 with an air gap frame 811.”.  Therefore, it appears that Applicant is double counting elements.  Similarly, with respect to the . 
Preferably, the container type water supply source can be provided to a supply unit portion door 65 detachably mounted to one side of the supply unit portion 6, and the water supply source can be mounted to the supply unit portion door 65, detachably. Accordingly, the user can dismount the water supply source from the supply unit portion 6, fill the water storage unit with water, and mount the water supply source to the supply unit portion door 65, again.”.  While this contemplates a water storage tank, this does not actually provide support for a drawing amendment indicating the manner in which the water storage tank is mounted/located/etc.   
Applicant’s arguments, filed with respect to the specification objections have been fully considered but they are not persuasive in view of the Amendment.  Please see below for further discussion.
Regarding claim interpretation under 35 U.S.C. 112(f), Examiner notes that the claims continue to invoke 35 U.S.C. 112(f) and the specification remains objected to.  
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive in view of the Amendment, with regards to claims 5 and 11.  As stated by Applicant, Applicant has amended the specification, drawings and/or claims to address the rejections.  Examiner notes that it is important to have support for claimed subject matter in the originally filed disclosure.  Examiner does withdraw the 112(a) rejections of claims 15-16 and 24-25 as the new matter issue has been addressed by the Amendment.   
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered but are moot.  Applicant’s amendment has introduced new deficiencies under 35 U.S.C. 112(b).  Please see below.  
Applicant’s arguments, filed with respect to the prior art rejections, have been considered but they are not persuasive.  Applicant argues that the angle irons of Fay are not projected from the inner case, rather inserted.  Examiner reminds Applicant first, that “[t]he patentability of a product does not depend on its method of production” (see MPEP 2113), and second that “projected” is broad, and that something that is inserted between inner/outer cabinets would still project from the inner cabinet.  In response to Applicant's argument that the combination of Lee and Kim would make Lee unsatisfactory for its intended purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, even if the topside of the inner cabinet of Lee needed to be removed to add the hanger of Kim, it would not render the dryer of Lee incapable of drying, as a closed inner cabinet is not required to dry clothing.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein each air gap frame includes: a contact frame located between the inner cabinet and the corresponding side frame of the side frames, and connecting frames connecting both ends of the contact frame and the corresponding side frame of the side frames” and “water supply tank located in front of the air supply portion and the steam generator for supplying water to the steam generator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings were received on 3 January 2022.  These drawings are objected to as adding new matter.  Please see discussion above under Response to Arguments and below with respect to the Specification.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Specification
The amendment filed 3 January 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Paragraphs [0079] and [0081] add a tank to the water supply component(s) previously stated.  It appears that the changes for air supply unit to air supply portion would be acceptable if filed in a separate amendment without the new matter added as discussed above.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 14 and 22 are objected to because of the following informalities:  “located at the top side of the inner cabinet” appears to be in error for “located in the top side of the inner cabinet”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply unit portion”, “air supply unit/portion”, “power converting portion”, and “power transmission portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following are found to be the structure(s) from the disclosure for the above terms: for “supply unit portion”, #6 (portion of cabinet housing air/steam/mist supply components), “air supply unit/portion” (see below), “power converting portion” (#49: including rotation arm, shaft coupling portion, and slot inserting portion), and “power transmission portion” (#47: including driven pulley, belt, rotation shaft, and drive pulley).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Examiner also notes that “frame” and “cabinet” are interpreted consistent with Applicant’s disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 has been amended to recite the limitations “wherein each air gap frame includes: a contact frame located between the inner cabinet the corresponding side frame of the the side frames, and connecting frames connecting both ends of the contact frame and the corresponding side frame of the side frames.”  Limitations “contact frame” and “connecting 
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6 and 7 recite the limitations “wherein the outer cabinet includes: side panels forming both lateral sides of the outer cabinet; a top side panel forming a top side of the outer cabinet; and a rear side panel forming the rear side of the outer cabinet” and  wherein the rear side panel includes: an upper panel covering an upper area of the rear side panel; and a lower panel covering the other area of the rear side panel”.  While panel may be the idiomatic term, it is not the term supported by the disclosure, which only talks about various “cabinets”.  
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has been amended to recite the limitations “a water storage tank located in front of the air supply portion and the steam generator.”   There is no water storage tank recited in the specification, nor shown in the drawings.  Accordingly, this limitation does not find support in the disclosure.  
Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-16, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the upper portion”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 has also been amended to recite “an air gap boss projected from the rear side of the inner cabinet toward the rear frame, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet.”.  It is not clear how “an air gap boss” forms a plurality of “rear side air gaps”.  Prior art has been applied to the claim as best it could be understood as presented.  Claims 2-7, 9, 11-16, and 28 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claims 17-27 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite “an air gap boss projected from the rear side of the inner cabinet toward the rear frame, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet.”.  It is not clear how “an air gap boss” forms a plurality of “rear side air gaps”.  Prior art has been applied to the claim as best it could be understood as presented.  Claims 18-27 and 29-33 are rejected insofar as they are dependent on claim 17 and therefore include the same error(s).  
Claims 2 and 18, 19, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 18 were amended to recite “the air gap frames forming a predetermined distance between the outer circumferential surface of the inner cabinet and the outer cabinet” or “wherein the air gap frames forms a predetermined distance between the outer circumferential surface of the inner cabinet and the outer cabinet”.  There appears to be something missing prior to “a predetermined distance”.   Perhaps “air gap” or “air gaps”.  Also, in claim 18, “forms”  appears to be in error for “form” and “toward inward toward” appears to be in error for “inward toward”.  Claims 5, 19, and 30-33 are rejected insofar as they are dependent on claims 2 or 18 and therefore include the same error(s).    
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 cannot be understood as presented.  Please see also above under new matter.  Accordingly no attempt was made to apply prior art to this claim.  
Claims 3, 28, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 31 recite “the air gap boss includes a plurality of air gap bosses”.  A singular element cannot become multiple elements.  Perhaps “at least one air gap boss” in the independent claim(s) would be more appropriate?  But see also rejection of the independent claim(s), above.  Claims 28 and 32-33 are rejected insofar as they are dependent on claims 3 or 31 and therefore include the same error(s).  
Claims 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “air supply unit/portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A reference character is set forth, but no structure(s) capable of performing air supply are discussed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 11 is rejected insofar as it is dependent on claim 9, and therefore include the same error(s).  

Claim 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the lateral direction”.  Applicant has cancelled the antecedent basis for this limitation in the claims.  Claims 15-16 are rejected insofar as they are dependent on claim 14 and therefore include the same error(s).  
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “wherein the plurality of air gap bosses engage with the rear frame respectively”.  There is insufficient antecedent basis for “the plurality of air gap bosses”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,400,384. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 10,400,384 discloses a laundry treating apparatus comprising: 
an outer cabinet forming an exterior of the laundry treating apparatus (claim 1, lines 1-2);  5
an inner cabinet provided in the outer cabinet including a space for holding clothes (claim 1, lines 3-4); and 
a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet, the frame including (claim 1, lines 7-9):  
10a plurality of body frames provided in a height direction of the inner cabinet (claim 1, lines 10-11); 

a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames (claim 1, lines 15-16); and 
15a top frame provided to a top side of the inner cabinet (claim 1, lines 16-17); a hanger bar provided in the upper portion of the inner cabinet for hanging the clothes thereon (claim 1, lines 23-25; 31-32); 
a motor (claim 1, line 25) located between the top side of the inner cabinet and a top side of the outer cabinet to generate a rotational motion (claim 1, lines 23-25; 31-32), a power converting portion configured to convert the rotational motion of the motor into a  reciprocating motion along a width direction of the inner cabinet (claim 1, lines 25-28), and 
an air gap boss projected from the rear side of the inner cabinet toward the rear frame, 30the air gap boss forming rear side air gaps between the rear side of the inner cabinet and the outer cabinet (claim 3 in its entirety to the extent that a single air gap boss may make a plurality of air gaps, the claim is considered to read on the limitation).
Regarding claim 3, US 10,400,384 does not disclose wherein 30the air gap boss includes a plurality of air gap bosses.
However, providing the air gap boss of US 10,400,384 as a plurality of air gap bosses involves only a duplication of the air gap boss of claim 3.  
It would, therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the air gap boss of US 10,400,384 with a plurality of air gap bosses, since it has been held that a duplication of parts has no patentable significance unless an unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of .  
Claims 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,400,384 in view of Fitzpatrick et al. (US 5,305,484: previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 17, US 10,400,384 discloses a laundry treating apparatus comprising:
an outer cabinet forming an exterior of the laundry treating apparatus (claim 1, lines 1-2);  5an inner cabinet provided in the outer cabinet including a space for holding clothes (claim 1, lines 3-4); 
a supply unit portion configured to supply hot air or steam to an inside of the inner cabinet, selectively (claim 1, lines 5-6); 
a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet, the frame including (claim 1, lines 7-9):  
10a plurality of body frames provided in a height direction of the inner cabinet (claim 1, lines 10-11); 
side frames provided between the inner cabinet and the outer cabinet to connect the plurality of body frames (claim 1, lines 12-14); 
a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames (claim 1, lines 15-16);  
15a top frame provided to the top side of the inner cabinet (claim 1, lines 16-17), and 

US 10,400,384 does not disclose the supply unit portion located below the inner cabinet and inside the outer cabinet.
Fitzpatrick et al. teaches another laundry treating apparatus having a supply unit portion, wherein the supply unit portion is located below 20the inner cabinet and inside the outer cabinet (see at least sub housing #33; column 6, lines 44-46) and includes an air supply unit supplying air to the inner cabinet (see at least column 6, lines 44-46); and a steam generator supplying steam, water, or mist to the inner cabinet (see at least column 6, lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the supply unit portion located below the inner cabinet and inside the outer cabinet, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for natural convention (i.e. heat rising) to lower energy consumption, and to provide the dual benefits of drying and wrinkle release by provision of both heated air and steam to the laundry treating apparatus.  
Regarding claim 20, US 10,400,384 further discloses further comprising: a hanger bar located inside of the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place clothes thereon (see at least claim 1, lines 23-32).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply unit portion”, “air supply unit/portion”, “power converting portion”, and “power transmission portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following are found to be the structure(s) from the disclosure for the above terms: for “supply unit portion”, #6 (portion of cabinet housing air/steam/mist supply components), “air supply unit/portion” (see below), “power converting portion” (#49: including 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner also notes that “frame” and “cabinet” are interpreted consistent with Applicant’s disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
Claims 1-4, 6, 13, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR 20080090743: cited in Parent Application; partial English machine translation previously provided by Examiner in Parent Application) in view of Fay (US 3,075,818: cited in parent Application) and Kim et al. (US 2009/0113944: cited by Examiner in parent).
Regarding claim 1, Lee discloses a laundry treating apparatus comprising: 
an outer cabinet forming an exterior of the laundry treating apparatus (see Figures 2 and 3, #2-2, #3-2, #4-2); 
an inner cabinet provided in the outer cabinet including a space for holding clothes (see Figures 2 and 3, #2-1, #3-1, #4-1); and a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet (see Figures 2 and 3, base plate #5 acts as a frame to support an outside circumferential surface of the inner cabinet and acts to secure the outer cabinet in relation to the inner cabinet).
Lee does not disclose the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in both side directions of the inner cabinet and the out cabinet to connect the plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap boss projected from the rear side of the inner cabinet toward the rear frame, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and the outer cabinet.  
Fay teaches another appliance cabinet having an inner cabinet (see at least enclosure/cabinet #10) and outer cabinet (see at least side/rear panels #13, front panel #14, top/bottom panels #15) and supporting frame (see at least support frame #12), the frame including: a plurality of body frames provided in a height direction of the inner cabinet (see at least upright corner frame members #16); side frames provided in both side directions of the inner cabinet to connect the plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); and a top frame provided to a top side of the inner cabinet (see at least Figure 2, transverse angle irons #31 joining top panel #15 to inner enclosure/cabinet #10); and an air gap boss projected from the rear side of the inner cabinet toward the rear frame, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and the outer cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap(s) with a predetermined distance between the inner cabinet and outer cabinet: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can be considered a boss).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in both side directions of the inner cabinet to connect the plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap boss projected from the rear side of the inner cabinet toward the rear frame, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and the outer cabinet, as taught by Fay, to improve 
Lee does not disclose a hanger bar provided in the upper portion of the inner cabinet for hanging the clothes thereon; a motor located between the top side of the inner cabinet and a topApplication No.: 16/549,339Docket No.: 9988.00776.US11 side of the outer cabinet to generate a rotational motion, a power converting portion configured to convert the rotational motion of the motor into a reciprocating motion of the hanger bar along a width direction of the inner cabinet.
Kim et al. teaches another laundry treating apparatus comprising a hanger bar provided in the upper portion of the inner cabinet for hanging the clothes thereon (see at least paragraph [0061]; Figures 5 and 6, hanger #130); a motor located between the top side of the inner cabinet and a top side of the outer cabinet to generate a rotational motion (see at least Figures 5 and 6 motor #121), a power converting portion configured to convert the rotational motion of the motor into a reciprocating motion of the hanger along a width direction of the inner cabinet (see at least Figures 5 and 6, belt #122).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with a hanger bar provided in the upper portion of the inner cabinet for hanging the clothes thereon; a motor located between the top side of the inner cabinet and a topApplication No.: 16/549,339Docket No.: 9988.00776.US11 side of the outer cabinet to generate a rotational motion, a power converting portion configured to convert the rotational motion of the motor into a reciprocating motion of the hanger bar along a width direction of the inner cabinet, as taught by Kim et al., to improve the apparatus of Lee by allowing for improved contact between the clothing and the heated air or steam.
Regarding claim 2, Fay further teaches further comprising: at least one air gap frame projected inward toward each lateral side of the inner cabinet from a corresponding side frame of the side frames, wherein the air gap frames forms a predetermined distance between the outer circumferential surface of the inner cabinet and the outer cabinet (see at least Figure 2, 
Regarding claim 3, Fay further teaches wherein the air gap boss includes a plurality of air gap bosses (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap with a predetermined distance between the inner cabinet and outer cabinet: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can each be considered a boss).  
Regarding claim 4, Fay further teaches the air gap boss is supported by the rear frame (see at least column 3, lines 47-50).  
Regarding claim 6, Lee further discloses wherein the outer cabinet includes: side panels forming both lateral sides of the outer cabinet; a top side panel forming a top side of the outer cabinet; and a rear side panel forming the rear side of the outer cabinet (see Figures 2 and 3, top #2-2, sides #3-2, back #4-2); 
Regarding claim 13, Kim et al. further teaches further comprising: a first holder and a second holder for supporting each end of the hanger bar (see at least Figure 6, #132; paragraph [0049]), wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar (see at least Figure 6, the top end of #132 is attached above the inner cabinet and below the outer cabinet top side and the lower end is connected to hanger bar #130).
Regarding claim 28, Fay further teaches wherein the plurality of air gap bosses are arranged in at least two columns along the height direction of the inner cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap(s) in at least two columns: Examiner notes that all side/rear sides of .  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fey and Kim et al. as applied to claim 6 above, and further in view of Fitzpatrick et al.  (US 5,305,484: previously cited).
Regarding claim 7, Lee is silent regarding wherein the rear side panel includes: an upper panel covering an upper area of the rear side panel, and a lower panel covering the other area of the rear side panel.
Fitzpatrick et al. further teaches wherein a rear side panel includes: an upper panel covering an upper area of the rear side panel (see at least outer skin #78 of door #5: Examiner notes that “a rear” is not defined as opposite a door), and a lower panel covering the other area of the rear side panel (see at least panel #38 of subhousing #33: Examiner notes that “a rear” is not defined as opposite a door).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the rear side panel includes: an upper panel covering an upper area of the rear side panel, and a lower panel covering the other area of the rear side panel, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for separate access to the mechanical and treating compartments.  

Claims 9, 11, and 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fey and Kim et al. as applied to claim 1 above, and further in view of Fitzpatrick et al.  (US 5,305,484: previously cited).
Regarding claim 9, Lee does not disclose further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet; and a steam 
Fitzpatrick et al. teaches another laundry treating apparatus further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet (see at least sub housing #33; column 6, lines 44-46) and a steam generator located below the inner cabinet for supplying steam, water, or mist to the inside of inner cabinet (see at least column 6, lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet; and a steam generator located below the inner cabinet for supplying steam, water, or mist to the inside of inner cabinet, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for natural convention (i.e. heat rising) to lower energy consumption, and to provide the dual benefits of drying and wrinkle release by provision of both heated air and steam to the laundry treating apparatus.  
Regarding claim 11, Fitzpatrick et al. further teaches further comprising: 30a water storage tank located in front of the air supply portion and the steam generator (see at least boiler tank #165; column 8, lines 48-63: boiler tank #165 extends beyond heaters #166 that generate steam and beyond the air suppling portion).
Regarding claim 12, Fitzpatrick et al. further teaches wherein the inner cabinet includes a first inlet 15in communication with the air supply portion and a second inlet in communication with the steam generator, (see at least Fitzpatrick: perforated base member #68, which includes first and second inlets (openings #160) to the inner cabinet, each in communication with both the air supply unit and the steam generator; column 8, lines 25-59), wherein the first inlet and the second inlet are located closer to the rear side of the inner cabinet than a front side of the .

Claims 17, 18, 20, 26, 27, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR 20080090743: cited in Parent Application; partial English machine translation previously provided by Examiner in Parent Application) in view of Fitzpatrick et al. (US 5,305,484: previously cited) and Fay (US 3,075,818: cited in parent Application).
Regarding claim 17, Lee discloses a laundry treating apparatus comprising: 
an outer cabinet forming an exterior of the laundry treating apparatus (see Figures 2 and 3, #2-2, #3-2, #4-2); 
an inner cabinet provided in the outer cabinet including a space for holding clothes (see Figures 2 and 3, #2-1, #3-1, #4-1); 
a supply unit portion located inside the outer cabinet, and configured to supply hot air or steam to an inside of the inner cabinet, selectively (see Figures 2 and 3, #15, #16: blower #15 and heater #16 will act selectively to supply hot air to the inside of the cabinet according to operation/cycle selection); 
a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet (see Figures 2 and 3, base plate #5 acts as a frame to support an outside circumferential surface of the inner cabinet and acts to secure the outer cabinet in relation to the inner cabinet).
Lee does not disclose wherein the supply unit portion is located below 20the inner cabinet.
Fitzpatrick et al. teaches another laundry treating apparatus having a supply unit portion, wherein the supply unit portion is located below 20the inner cabinet (see at least sub housing #33; column 6, lines 44-46) and includes an air supply unit supplying air to the inner cabinet (see at least column 6, lines 44-46); and a steam generator supplying steam, water, or mist to the inner cabinet (see at least column 6, lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the supply unit portion is located below 20the inner cabinet, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for natural convention (i.e. heat rising) to lower energy consumption, and to provide the dual benefits of drying and wrinkle release by provision of both heated air and steam to the laundry treating apparatus.  
Lee does not disclose the frame including: 
a plurality of body frames provided in a height direction of the inner cabinet; 
side frames provided between the inner cabinet and the outer cabinet to connect the plurality of body frames; 
a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames; and 
a top frame provided to a top side of the inner cabinet, and
an air gap boss located between both lateral edges of a rear side of the inner cabinet, and projected from the rear side of the inner cabinet toward the rear frame,
wherein the air gap boss forms a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet.
Fay teaches another appliance cabinet having an inner cabinet (see at least enclosure/cabinet #10) and outer cabinet (see at least side/rear panels #13, front panel #14, top/bottom panels #15) and supporting frame (see at least support frame #12), the frame including: a plurality of body frames provided in a height direction of the inner cabinet (see at least upright corner frame members #16); side frames provided between the inner cabinet and the outer cabinet to connect the plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side 
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided between the inner cabinet and the outer cabinet to connect the plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap boss located between both lateral edges of a rear side of the inner cabinet, and projected from the rear side of the inner cabinet toward the rear frame, wherein the air gap boss forms a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet, as taught by Fay, to improve the apparatus of Lee by allowing the enclosure to resists torsional twisting and movement (see at least column 1, lines 15-23).
Regarding claim 18, Fay further teaches further comprising: at least one air gap frame projected toward inward toward each lateral side of the inner cabinet from a corresponding side frame of the side frames, wherein the air gap frames forms a predetermined distance between the outer circumferential surface of the inner cabinet and the outer cabinet (see at least Figure 2, angle irons #31 projecting between transverse frames #17 and inner enclosure/cabinet #10 
Regarding claim 20, Lee does not disclose further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon.
Fitzpatrick et al. further teaches further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon (see at least hanger #135 holding jacket #136).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Lee with further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for the clothes to be hung while being treated, thus allowing them to be ready to wear after treatment.  

Regarding claim 26, Lee is silent regarding wherein the outer cabinet includes an upper panel covering an upper area of the rear side of the outer cabinet, and a lower panel covering the other area of the rear side of the outer cabinet.
Fitzpatrick et al. further teaches wherein the outer cabinet includes an upper panel covering an upper area of the rear side of the outer cabinet (see at least outer skin #78 of door #5: Examiner notes that “a rear” is not defined as opposite a door), and a lower panel covering the other area of the rear side of the outer cabinet (see at least panel #38 of subhousing #33: Examiner notes that “a rear” is not defined as opposite a door).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the outer cabinet includes an upper panel covering an upper area of the rear side of the outer cabinet, to improve 
Regarding claim 27, Fitzpatrick et al. further teaches further comprising: an air supply portion located below the inner cabinet for supplying air to the inner cabinet (see at least column 6, lines 44-46), wherein the air supply portion is exposed to a user based on opening of the lower panel (see at least column 6, lines 44-46).
Regarding claim 29, Fay further teaches wherein the plurality of air gap bosses engage with the rear frame respectively (see at least column 3, lines 47-50).  

Claims 19 and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fitzpatrick et al. and Fay, as applied to claim 18 above, and further in view of Jessiman (GB 617965: previously cited).
Regarding claim 19, Lee in view of Fay does not disclose further comprising: an air gap bracket provided between the top side of the inner cabinet and the top frame, wherein the air gap bracket is arranged along a lateral direction of the inner cabinet, and forms a top side air gap having a predetermined distance between the top side of the inner cabinet and the top frame.
Jessiman teaches another laundry treating apparatus including an air gap bracket provided between the top side of the inner cabinet and the top frame, wherein the air gap bracket is arranged along a lateral direction of the inner cabinet, and forms a top side air gap having a predetermined distance between the top side of the inner cabinet and the top frame (see at least Figure 1, left and right brackets vertically disposed between the top of the wire inner cabinet and a top frame #35 of the outer cabinet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the laundry treating apparatus of Lee in view of Fay with further comprising: an air gap bracket provided between the top side of the inner cabinet and 
Regarding claim 30, Fay further teaches the air gap boss is supported by the rear frame (see at least column 3, lines 47-50).  
Regarding claim 31, Fay further teaches wherein the air gap boss includes a plurality of air gap bosses (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap with a predetermined distance between the inner cabinet and outer cabinet: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can each be considered a boss).  
Regarding claim 32, Fay further teaches wherein the plurality of air gap bosses are arranged in at least two columns along the height direction of the inner cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap(s) in at least two columns: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can be considered a boss).  
Regarding claim 33, Fay further teaches wherein the plurality of air gap bosses engage with the rear frame respectively (see at least column 3, lines 47-50).  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fitzpatrick et al. and Fay as applied to claim 17 above, and further in view of Kim et al. (US 2009/0113944: cited by Examiner in parent).
Regarding claim 21, Lee in view of Fitzpatrick et al. and Fay does not disclose further comprising: a first holder and a second holder for supporting each end of the hanger bar, wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar.
Kim et al. teaches another laundry treating apparatus with a hanger bar, further comprising: a first holder and a second holder for supporting each end of the hanger bar (see at least Figure 6, #132; paragraph [0049]), wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar (see at least Figure 6, the top end of #132 is attached above the inner cabinet and below the outer cabinet top side and the lower end is connected to hanger bar #130).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Lee in view of Fitzpatrick et al. and Fay with further comprising: a first holder and a second holder for supporting each end of the hanger bar, wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar, as taught by Kim et al., to improve the apparatus of Lee in view of Fitzpatrick et al. and Fay by supporting reciprocating motion of hung laundry (see at least paragraph [0049]).

Allowable Subject Matter
Claim 14-16 and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763